El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Teresa Vázquez y María Torres Ortiz demandaron el 10 de junio de 1921 a Carmen Luisa Rucabado Llera y a Agus-tín Fernández Colón, siendo todos mayores de edad, titu-lando su demanda como acción de nulidad de contrato y complemento de herencia y aduciendo en ella dos causas de acción, siendo la primera para que se declare nulo cierto contrato otorgado por las demandantes con el demandado Agustín Fernández Colón y la segunda para que la otra de-mandada les jiague el complemento de su herencia, alegando sustancialmente en la primera que Mateo Rucabado Argu-mosa, padre de la demandada Carmen Luisa Rucabado Llera, falleció en Cayey, P. R., el 18 de junio de 1920 sin otorgar testamento y dejando como únicas y universales herederas a su hija legítima la demandada, a sus hijas naturales re-conocidas las demandantes y a su viuda Isabel Llera en la cuota usufructuaria que determina la ley: que las deman-dantes durante la vida de su padre Mateo Rucabado disfru-taron de la posesión de estado de hijas naturales y conti-nuaron disfrutándolo después de su muerte por reconoci-miento que de ellas hizo la hija legítima demandada: que algunos días antes de morir Mateo Rucabado Argumosa, éste con el objeto de privar a las demandantes de la herencia que •en sus bienes pudiera corresponderles al ocurrir su muerte o por otros motivos Ignorados por las demandantes, traspasó simulada y falsamente la mayor parte de sus bienes inmue-bles a una sociedad agrícola de Cayey: que algunos días después de la muerte de Mateo Rucabado Argumosa la hija legítima demandada, tomando como base ese traspaso falso, por medio de agentes y personas autorizadas y con el fin de evitarse las acciones judiciales de las demandantes para *441reclamar su participación en la herencia de su padre natural hizo a las demandantes manifestaciones falsas dolosas y ■engañosas tendentes a demostrar que el caudal hereditario ascendía sólo a $75,000 del que habrían de deducirse algu-nas deudas, ofreció a las demandantes la cantidad de $20,000 por las acciones y derechos que las demandantes pudieran tener en la herencia como hijas naturales reconocidas de Mateo Rueabado, haciendo constar que si esa proposición no era aceptada se opondría a toda clase de acciones judiciales que establecieran las demandantes para reclamar su heren-cia y las demandantes creyendo que el capital líquido ascen-día a $75,000 aceptaron la oferta de $20,000 para ambas y entonces para no aparecer la hija legítima adquiriendo las referidas acciones y derechos de las demandantes en la he-rencia de su finado padre se valió y utilizó para tal servicio ■del otro demandado Agustín Fernández Colón, quien por es-critura pública de 26 de julio 1920 aparéce comprando las .acciones y derechos de las demandantes en la herencia de su padre y pagando las mismas, siendo lo cierto que quien las adquiría y las pagaba era la hija legítima demandada; ■que hecha esa cesión de derechos la hija demandada y la viuda. Doña Isabel Llera procedieron a partir los bienes he-reditarios, cuya cuantía es mayor de $75,000. La segunda .■causa de acción tiene por objeto que se entregue a las -de-mandantes como complemento de herencia la diferencia entre los $20,000 recibidos por ellas y la cantidad que realmente les correspondía.
Formulada excepción previa contra esa demanda presen-taron las demandantes el 10 de febrero 1922 otra demanda enmendada en la que se incluye como nueva parte deman-dada a Doña Isabel Llera, que se titula de filiación, nulidad de contrato y complemento de herencia, en la que se alegan tres causas de acción y en la que se pide como remedios que se declare a las demandantes hijas naturales reconocidas de Mateo Rueabado Argumosa con derecho a llevar su apellido y percibir su herencia, que se declare nulo el contrato cele-*442bracio por las demandantes con Agustín Fernández Colón el 26 de julio 1920 y que la bija legítima demandada entregue-el complemento de su herencia a las demandantes, como hi-jas naturales reconocidas de Mateo Eucabado Argumosa.
'En la primera causa de acción se alega el fallecimiento-de Mateo. Eucabado Argumosa en la fecha y forma antes in-dicado; que las demandantes nacieron una en el año 1892. y la otra en el año 1896 siendo ambas hijas naturales de Mateo Eucabado y se exponen todos los demás hechos nece-sarios para poder ser -declaradas hijas naturales reconocidas, de Mateo Eucabado Argumosa. ■ La segunda y tercera causa de acción son las dos que se alegaron en la demanda original.
Contra esa demanda enmendada fueron alegados varios-motivos de excepción, siendo el principal de ellos que la ac-ción de filiación que en ella se ejercita está prescrita de-acuerdo con el artículo 194 del Código Civil según quedó en-mendado por la Ley No. 73 aprobada en 9 de marzo de 1911 (pág. 247); y habiendo declarado la corte inferior prescrita esa acción, que es la que sirve de fundamento a las otras dos causas de acción, a instancias de las demandantes dictó-sentencia por la cual declaró sin lugar la demanda y se es-tableció por las demandantes este recurso de apelación..
Como según el artículo citado del Código Civil las accio-nes para reconocimiento de hijos naturales sólo podrán ejer-citarse en vida de los presuntos padres o un año después de-su muerte, salvo los casos de excepción que el mismo ar-tículo contiene y en ninguno de los cuales están compren-didas las demandantes, y como la acción de filiación ejerci-tada en la demanda enmendada fue establecida en 10 de fe-brero de 1922 o sea después de un año de la muerte de Ma-teo Eucabado, ocurrida cuando las demandantes tenían 24 y 28 años de edad, esa acción ólaramente está prescrita si es que no fué ejercitada en la demanda ■ original presentada-antes de transcurrir un año de la muerte de Eucabado, pol-lo que la cuestión a decidir en este recurso es si, como sos-*443tienen las apelantes, en la demanda original ejercitaron ellas la acción de filiación como primera cansa de acción.
El resumen que liemos lieclio de la demanda original en su primera causa de acción nos convence de que no se ejer-citaba en ella la acción de filiación, demostrándolo así clara-mente no sólo el título de la acción y las peticiones que se hacían en la demanda original sino principalmente los he-chos que se alegaron en la primera cansa de acción en la que no se expusieron los hechos necesarios determinantes de una causa de acción de filiación, pues si bien en ella se dice en varias ocasiones que las demandantes son hijas natura-les reconocidas de Mateo Eucabado Argumosa se hace al solo efecto de demostrar el interés de la hija legítima de ad-quirir los derechos y acciones que las demandantes alegaban tener en la herencia y con el fin de demostrar que el con-trato que celebraron con Agustín Fernández Colón se debió a dolo y engaño y que por esto debía ser anulado por la corte. Esta conclusión de la corte inferior y nuestra está comprobada además porque en la demanda enmendada se alegaron expresamente los hechos necesarios para poder ser declaradas las demandantes hijas naturales reconocidas de Mateo Eucabado Argumosa, porque se introdujo como nueva parte demandada a la viuda heredera por su cuota usufruc-tuaria'y no solamente el título de la acción fué modificado para decir que se trataba de una acción de filiación sino que en la sfiplica se pidió, además de las dos solicitudes de la demanda original, que se declarasen a las demandadas hi-jas naturales reconocidas de Mateo Eucabado Argumosa y con derecho a su herencia, petición que antes no había sido hecha. Los hechos de la primera causa de acción de la de-manda original demuestran que las demandantes no trata-ban de obtener que se las declarase hijas naturales recono-cidas de Mateo Eucabado sino que considerándose tales hi-jas naturales reconocidas pretendían que se declarase nulo un contrato que como tales celebraron engañadas.
Por todo lo expuesto llegamos a la conclusión de que la *444acción de filiación ejercitada por primera vez en la demanda enmendada está prescrita, por lo qne la sentencia apelada debe ser confirmada,.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.